

116 HR 6317 IH: Ensuring Coverage in Public Health Emergencies Act of 2020
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6317IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Doggett (for himself, Ms. DeGette, Ms. Wild, Mr. Brendan F. Boyle of Pennsylvania, Mr. Michael F. Doyle of Pennsylvania, Mr. Evans, Mr. Cisneros, Mr. Deutch, Ms. Velázquez, Mr. Pascrell, Mr. Khanna, Ms. Castor of Florida, Mr. Castro of Texas, Mr. Vargas, Mr. Connolly, Mrs. Hayes, Mr. Trone, Mr. Larson of Connecticut, Mr. Blumenauer, Mrs. Fletcher, Mr. Johnson of Georgia, Ms. Moore, Mr. Allred, Mr. Cuellar, Ms. Johnson of Texas, Ms. Sewell of Alabama, Ms. Wasserman Schultz, Mr. Kildee, Mr. McGovern, Mr. Lewis, Ms. Garcia of Texas, Ms. Mucarsel-Powell, Mr. Danny K. Davis of Illinois, Mr. Nadler, Ms. Shalala, Mr. Beyer, Mr. Schneider, Mrs. Napolitano, Mr. Crist, Ms. Spanberger, Mr. Soto, Mr. Lawson of Florida, Ms. Porter, Mr. Ryan, Mr. Kennedy, Mr. Neguse, Ms. Wilson of Florida, Mrs. Dingell, Mr. Hastings, Mr. Cohen, Mr. Clay, Mr. Cárdenas, Ms. Schakowsky, Mrs. Torres of California, Ms. Escobar, Mr. Butterfield, Mr. Welch, Mr. Sean Patrick Maloney of New York, Ms. Pressley, Mr. Sires, Ms. Davids of Kansas, Ms. Speier, Ms. Adams, Mr. Ted Lieu of California, Ms. Kuster of New Hampshire, Ms. Torres Small of New Mexico, Ms. DeLauro, Mr. Cox of California, Mr. Pocan, Ms. Pingree, and Ms. Omar) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for special enrollment periods during public health emergencies, coverage of services related to public health emergencies, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Coverage in Public Health Emergencies Act of 2020.2.Special enrollment periods during public health emergencies(a)Public Health Service ActTitle XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended—(1)in section 2702(b)(2) (42 U.S.C. 300gg–1(b)(2)), by inserting , which shall include a special enrollment period of 30 days during a public health emergency declared under section 319, which period may be extended for such time as the Secretary may require before the period at the end; and(2)in section 2704(f) (42 U.S.C. 300gg–3(f)), by adding at the end the following:(4)Public health emergenciesIf the Secretary declares a public health emergency under section 319, a group health plan, and a group health insurance issuer offering group health insurance coverage in connection with a group health plan, shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan or coverage (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan or coverage during the special enrollment period required under section 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2))..(b)ERISASection 701(f) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181(f)) is amended by adding at the end the following:(4)Public health emergenciesIf the Secretary of Health and Human Services declares a public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d), a group health plan, or a health insurance issuer offering group health insurance coverage in connection with such a plan, shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan or coverage (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan or coverage during the special enrollment period required under section 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2))..(c)IRCSection 9801(f) of the Internal Revenue Code of 1986 (26 U.S.C. 9801(f)) is amended by adding at the end the following new paragraph:(4)Public health emergenciesIf the Secretary of Health and Human Services declares a public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d), a group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan during the special enrollment period required under section 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2))..(d)Rule of constructionNothing in the amendments made by subsections (a) and (b) shall be construed to prevent a group health plan or health insurance issuer from offering a special enrollment period in addition to any such period required under Federal law.3.Coverage of prevention and treatment related to public health emergencies(a)Required coverage(1)In generalSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following:2729A.Coverage of prevention and treatment related to public health emergencies(a)In generalA group health plan or a health insurance issuer offering group or individual health insurance coverage shall provide coverage for such services related to a disease or condition relating to a public health emergency declared under section 319, which, as applicable, shall include any services for the prevention or treatment, of the disease or condition. (b)Scope of benefitsThe prevention and treatment measures for which coverage is required under subsection (a) shall—(1)be at the same level as benefits for the prevention or treatment of other similar or related diseases or conditions, if applicable, under the plan or coverage; and(2)include, with respect to the disease or condition reasonably related to the public health emergency, even if no diagnosis has been made and even if the enrollee ultimately is determined not to have the disease or condition, as applicable—(A)vaccines to prevent the disease or condition, if applicable;(B)testing for diagnosis of the disease or condition, if applicable;(C)care related to symptoms an enrollee may experience; and(D)treatments for the disease or condition.(c)Cost-SharingCost-sharing for services for which coverage is required under subsection (a) shall be comparable to similar such services that would be covered by the plan or coverage outside of a public health emergency. (d)Waiver of restrictions(1)In generalA group health plan or health insurance issuer offering group or individual health insurance coverage shall waive any restriction (including any prior authorization requirement, limitation on filling or refilling prescription drugs, or other restrictions) on access to covered benefits required under this section, if the service is determined by a qualified health professional to be medically necessary by the provider and the Secretary determines such restriction to be unduly burdensome in the context of the applicable public health emergency. (2)Term of waiverAny waiver of restrictions pursuant to paragraph (1) shall apply only for the duration of the public health emergency, as declared under section 319.. (2)ERISA(A)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181 et seq.) is amended by adding at the end the following:716.Coverage of prevention and treatment related to public health emergencies(a)In generalA group health plan or a health insurance issuer offering group health insurance coverage, shall provide coverage for such services related to a disease or condition relating to a public health emergency declared under section 319 of the Public Health Service Act, which, as applicable, shall include any services for the prevention or treatment, of the disease or condition. (b)Scope of benefitsThe prevention and treatment measures for which coverage is required under subsection (a) shall—(1)be at the same level as benefits for the prevention or treatment of other similar or related diseases or conditions, if applicable, under the plan or coverage; and(2)include, with respect to the disease or condition reasonably related to the public health emergency, even if no diagnosis has been made and even if the enrollee ultimately is determined not to have the disease or condition, as applicable—(A)vaccines to prevent the disease or condition, if applicable;(B)testing for diagnosis of the disease or condition, if applicable;(C)care related to symptoms an enrollee may experience; and(D)treatments for the disease or condition.(c)Cost-SharingCost-sharing for services for which coverage is required under subsection (a) shall be comparable to similar such services that would be covered by the plan or coverage outside of a public health emergency. (d)Waiver of restrictions(1)In generalA group health plan or health insurance issuer offering group health insurance coverage shall waive any restriction (including any prior authorization requirement, limitation on filling or refilling prescription drugs, or other restrictions) on access to covered benefits required under this section, if the service is determined by a qualified health professional to be medically necessary by the provider and the Secretary determines such restriction to be unduly burdensome in the context of the applicable public health emergency. (2)Term of waiverAny waiver of restrictions pursuant to paragraph (1) shall apply only for the duration of the public health emergency, as declared under section 319 of the Public Health Service Act.. (B)Clerical amendmentThe table of sections for subpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended by adding at the end the following:Sec. 715. Additional market reforms. Sec. 716. Coverage of prevention and treatment related to public health emergencies..(3)IRC(A)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9816.Coverage of prevention and treatment related to public health emergencies(a)In generalA group health plan shall provide coverage for such services related to a disease or condition relating to a public health emergency declared under section 319 of the Public Health Service Act, which, as applicable, shall include any services for the prevention or treatment, of the disease or condition. (b)Scope of benefitsThe prevention and treatment measures for which coverage is required under subsection (a) shall—(1)be at the same level as benefits for the prevention or treatment of other similar or related diseases or conditions, if applicable, under the plan; and(2)include, with respect to the disease or condition reasonably related to the public health emergency, even if no diagnosis has been made and even if the enrollee ultimately is determined not to have the disease or condition, as applicable—(A)vaccines to prevent the disease or condition, if applicable;(B)testing for diagnosis of the disease or condition, if applicable;(C)care related to symptoms an enrollee may experience; and(D)treatments for the disease or condition.(c)Cost-SharingCost-sharing for services for which coverage is required under subsection (a) shall be comparable to similar such services that would be covered by the plan outside of a public health emergency. (d)Waiver of restrictions(1)In generalA group health plan shall waive any restriction (including any prior authorization requirement, limitation on filling or refilling prescription drugs, or other restrictions) on access to covered benefits required under this section, if the service is determined by a qualified health professional to be medically necessary by the provider and the Secretary determines such restriction to be unduly burdensome in the context of the applicable public health emergency. (2)Term of waiverAny waiver of restrictions pursuant to paragraph (1) shall apply only for the duration of the public health emergency, as declared under section 319 of the Public Health Service Act.. (B)Clerical amendmentThe table of sections for subchapter B of chapter 100 of such Code is amended by adding at the end the following new item:Sec. 9816. Coverage of prevention and treatment related to public health emergencies..4.Effective date; applicationThe amendments made by this Act shall take effect on the date of enactment of this Act and shall apply with respect to plan years in effect on the date of enactment of this Act, and plan years beginning on or after such date.